        Case 2:14-cv-00786-GMN-BNW Document 208-2 Filed 01/29/20 Page 2 of 3



 1

 2                              UNITED STATES DISTRICT COURT
 3                                     DISTRICT OF NEVADA
 4
   JEFFREY ANDERSEN, an individual, on                 Case No: 2:14-cv-00786-GMN-BNW
 5 behalf of himself and all similarly-situated
   individuals,
 6                                                     ORDER GRANTING JOINT MOTION
                  Plaintiff,                           FOR APPROVAL OF CLASS ACTION
 7                                                     NOTICE TO THE CERTIFIED CLASS
           vs.                                         AND NOTICE PLAN
 8
   BRIAD RESTAURANT GROUP, LLC,
 9
                  Defendant.
10

11

12         Pending before the Court is the Parties’ Joint Motion for Approval of Class Action Notice
13 to the Certified Class and Notice Plan (“Joint Motion”). After review and consideration of the

14 record, the points and authorities on file herein, and with good cause appearing, therefore, this

15 Court HEREBY MAKES THE FOLLOWING FINDINGS AND ORDERS:

16          1.     The Court finds that the proposed Notice and Exclusion Form attached to Joint
17 Motion as Exhibit 1 fairly, plainly and adequately advises the Class members of: (i) the Class

18 definition; (ii) the nature of the action; (iii) Class members’ right to be excluded and the
19 procedures for doing so; (iv) Class Counsel’s information; and (v) how to obtain additional

20 information.

21          2.     The Court further finds that the Class Notice and Exclusion Form comports with
22 due process.

23          3.     Accordingly, and with good cause appearing, the Court hereby APPROVES the
24 Parties’ proposed Class Notice and Exclusion Form.

25          4.     The Court further finds that mailing the Notice to the last known address of Class
26 members as specifically described within the Joint Motion, with measures taken for verification

27 of an address, and sixty (60) days provided to Class members to opt-out, constitutes an effective

28
        Case 2:14-cv-00786-GMN-BNW Document 208-2 Filed 01/29/20 Page 3 of 3



 1 method of notifying Class members of their rights with respect to the class action.

 2         5.      The Class Notice and Exclusion Form, as approved by the Court, shall be sent by

 3 a third-party administrator to the Class members, by First Class Mail to those addresses

 4 provided, as soon as practicable. Class members shall be entitled to opt-out of the Class by

 5 submitting a complete Exclusion Form to the third-party administrator containing the

 6 information stated in the Exclusion Form within sixty (60) days of the mailing of the Class

 7 Notice and Exclusion Form. The date of the postmark on the mailing envelope for any Exclusion

 8 Form shall be the exclusive means used to determine whether the Exclusion Form has been

 9 timely submitted.

10         6.      Accordingly, good cause appearing, the Parties’ Joint Motion for Approval of

11 Class Action Notice to the Certified Class and Notice Plan is hereby GRANTED.

12

13         IT IS SO ORDERED this          31     day of January, 2020.
14

15                                               ____________________________________
                                                 Gloria M. Navarro, District Judge
16                                               United States District Court
17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
